DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 07/06/2022, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendment to claim 1 and new claim 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert (US Patent Application Publication 2009/0293973) in view of Brisbane (US Patent Number 4,539,963) in view of Wataya (US Patent Number 4,702,214) in view of Oda (US Patent Number 4,714,063) and further in view of Naka (JP 08-193528 A).
Regarding claim 1, Albert discloses a throttle device, comprising: 
a throttle valve (5) which is disposed in an intake passage (3), and includes a first valve body and a first rotatable shaft (6) for rotatably holding the first valve body;
a bypass valve (15) which is disposed in a bypass passage (4) connected to the intake passage so as to bypass the throttle valve, and includes a second valve body and a second rotatable shaft (16) for rotatably holding the second valve body;
a common motor (10) for applying a driving force to the throttle valve and the bypass valve;
a first gear (7) configured to be able to transmit or block the driving force of the motor with respect to the first rotatable shaft;
 a second gear (17) configured to receive the driving force of the motor and transmit the driving force to the second rotatable shaft. 
Albert does not disclose a sensor for detecting a rotation amount of the second rotatable shaft of the bypass valve or another rotatable shaft rotating in conjunction with the second rotatable shaft. 
Brisbane discloses a sensor (26) detecting a rotation amount of a rotatable shaft of a valve (Col. 2, lines 21-25, 41-45) for measuring the position of a throttle in an automotive engine air induction passage (Col. 1, lines 6-8). 
Wataya teaches that sensors for detecting the opening of a bypass throttle valve can be used to appropriately correct an error in the output signal of an air-flow sensor, such as occurs when an automobile travels in an area with low air density, thereby maintaining a relatively stable air/fuel ratio (Col. 5, lines 18-34). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor for detecting the rotation amount of the valve shaft disclosed by Brisbane with the bypass valve disclosed by Albert because, as taught by Wataya, the sensor can be used to reduce an error in the output signal of an air-flow sensor which would maintain a stable air/fuel ratio in an automobile traveling at high altitude. 
	Albert, as modified by Brisbane, does not disclose wherein the bypass passage includes: an inlet passage; an outlet passage extending in a direction crossing the inlet passage at an acute angle in a planar view as a viewed from an axis direction of the second rotatable shaft, wherein the bypass valve includes a rotary valve disposed in the bypass passage rotatably about the second rotatable shaft, and wherein the rotary valve is disposed in a crossing part of the inlet passage and the outlet passage. 
Oda discloses a bypass passage (15a) that includes: an inlet passage (portion of bypass passage 15a upstream of rotary valve 18); an outlet passage (portion of bypass passage 15a downstream of rotary valve 18) extending in a direction crossing the inlet passage at an acute angle in a planar view as viewed from an axis of rotation of a second rotatable shaft (31a) (as shown in Figure 2), wherein the bypass valve includes a rotary valve (18) disposed in the bypass passage rotatably about the second rotatable shaft, and wherein the rotary valve is disposed in a crossing part (16) of the inlet passage and the outlet passage (as shown in  Figure 2).
Oda teaches that the function of the rotary valve in a bypass passage is known in the art to be opened to increase flow speed of intake air to the combustion chamber in a light load range to improve combustion. Oda further teaches that the valve is known to be closed in the middle of the intake stroke to reduce pumping loss, which thereby improves fuel economy (Col. 1, lines 19-38) (Col. 2, lines 22-33). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the bypass passage and rotary valve disclosed by Oda with the throttle device disclosed by Albert, as modified by Brisbane, to improve combustion in the light load range and/or to reduce pumping loss during the intake stroke. 
	Albert, as modified by Brisbane and Oda, discloses the throttle device as discussed above but does not disclose wherein, in a fully-closed state of the throttle valve, the throttle device is configured to transmit the driving force to the second rotatable shaft via the second gear while blocking transmission of the driving force to the first rotatable shaft via the first gear. 
	Naka discloses a throttle device comprising a throttle valve (6) disposed in an intake passage (3), and includes a first valve body (8) and a first rotatable shaft (7) for rotatably holding the first valve body; a bypass valve (15) which is disposed in a bypass passage (4) connected to the intake passage so as to bypass the throttle valve, and includes a second valve body (17) and a second rotatable shaft (12) for rotatably holding the second valve body [0017]; a common motor (11) for applying a driving force to the throttle valve and the bypass valve; a first gear (34) configured to be able to transmit or block the driving force of the motor with respect to the first rotatable shaft; a second gear (32) configured to receive the driving force of the motor and transmit the driving force to the second rotatable shaft [as all shown in Figure 1], wherein, in a fully-closed state of the throttle valve, the throttle device is configured to transmit the driving force to the second rotatable shaft via the second gear while blocking transmission of the driving force to the first rotatable shaft via the first gear [0009-0010, 0014]. 
	Naka teaches that it is desirable to block transmission of the driving force to the first rotatable shaft via the first gear so that the throttle valve remains fully closed during idling [0016]. Specifically, Naka teaches that during idling, the required intake air amount is significantly smaller than during normal engine operation, thus the smaller amount of engine air can be supplied via the bypass valve [0016]. Naka also teaches that blocking transmission of the driving force to the first rotatable shaft using the throttle device structure provides a simple and reliable operation that can be controlled by an electric drive signal and teaches that the overall size and weight of the throttle device can be reduced [0020-0021]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the throttle device disclosed by Albert to include the device structure to block transmission of the driving force to the first rotatable shaft in the fully-closed state of the throttle valve as disclosed by Naka because this operation would position the valves in a configuration useful for engine idling when the required intake air amount is smaller than normal engine operation. Naka suggests that the modification would result in reliable idling operation.
Regarding claim 9, Albert, as modified by Brisbane, discloses the device of claim 8 as discussed above. Brisbane discloses the sensor and suggests that the sensor signal is provided to an automotive electronic control system (Col. 1, lines 11-14), but does not explicitly disclose the automotive electronic control system controlling the motor based on a detection result of the sensor. 
Wataya discloses a controller (8) that receives a detection result of a bypass opening sensor (18) and controls a motor based on a detection result of the sensor (Col. 3, line 55-Col. 4, line 19). 
Wataya teaches that control by the controller can be used to bypass the throttle valve in order to prevent lowering of the engine speed under conditions when the throttle valve is closed, such as idling (Col. 4, lines 6-10). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the controller disclosed by Wataya with the throttle device disclosed by Albert because the throttle device is intended for use in an automotive application and because the controller can use the detection result to prevent a lowering of engine speed when the throttle valve is closed.
Regarding claim 12, Albert, as modified by Brisbane, discloses the device of claim 1 as discussed above. Albert does not disclose a sensor mounted on the second rotatable shaft of the bypass valve to detect a rotation amount of the second rotatable shaft of the bypass valve. 
Brisbane discloses a sensor (26) detecting a rotation amount of a rotatable shaft of a valve (Col. 2, lines 21-25, 41-45) for measuring the position of a throttle in an automotive engine air induction passage (Col. 1, lines 6-8). 
Wataya teaches that sensors for detecting the opening of a bypass throttle valve can be used to appropriately correct an error in the output signal of an air-flow sensor, such as occurs when an automobile travels in an area with low air density, thereby maintaining a relatively stable air/fuel ratio (Col. 5, lines 18-34). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor for detecting the rotation amount of the valve shaft disclosed by Brisbane with the bypass valve disclosed by Albert for the reasons specified in reference to claim 1 above.
Regarding claim 13, Albert, as modified by Brisbane, discloses the device of claim 1 as discussed above. Albert further discloses wherein the bypass valve is disposed opposite to the motor across the throttle valve (as shown in Figure 5), and wherein the second gear is configured to receive the driving force of the motor via the first gear [0040]. 
Regarding claim 14, Albert, as modified by Brisbane, discloses the device of claim 1 as discussed above. Albert further discloses wherein the bypass valve is disposed opposite to the throttle valve across the motor [0040], and wherein the second gear is configured to receive the driving force of the motor via a power transmission path without the first gear [0040]. 
Claim(s) 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert (US Patent Application Publication 2009/0293973) in view of Brisbane (US Patent Number 4,539,963) in view of Wataya (US Patent Number 4,702,214) in view of Oda (US Patent Number 4,714,063) in view of Naka (JP 08-193528 A) and further in view of Okuno (JP 2001-248449 A).
Regarding claim 2, Albert, as modified by Brisbane, Oda and Naka, discloses the device of claim 1 as discussed above but does not disclose an intermediate plate fixed to the first rotatable shaft of the throttle valve, the intermediate plate including an engagement protrusion at an outer circumferential edge thereof. 
Okuno discloses a throttle device comprising an intermediate plate (32, 33) fixed to a first rotatable shaft (42) of the throttle valve, the intermediate plate including an engagement protrusion (32c, 33c) at an outer circumferential edge thereof, 
wherein a first gear (34) is disposed on a close side in a valve opening direction of the throttle valve relative to the engagement protrusion of the intermediate plate, and includes a close-side engagement portion (34c) engageable with the engagement protrusion, and
wherein the first gear is configured such that: 
in a fully closed-state of the throttle valve, the close-side engagement portion is spaced apart from the engagement protrusion of the intermediate plate, and the driving force from the first gear to the first rotatable shaft is blocked [0029]; and 
in an opened state of the throttle valve, the close-side engagement portion is brought into contact with the engagement protrusion of the intermediate plate, and the driving force from the first gear to the first rotatable shaft is transmitted [0034]. 
Okuno teaches that this arrangement absorbs shock load when an abnormal pressure is applied to the throttle valve [0035]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Albert to include the intermediate plate and engagement protrusion disclosed by Okuno to absorb a shock load due to abnormal pressure, thereby for example preventing damage to the valve. 
Regarding claim 3, Albert, as modified by Brisbane, Oda, Naka and Okuno, discloses the device of claim 2 as discussed above. Albert further discloses wherein the bypass valve is configured such that an opening degree thereof is adjusted by the driving force received by the second gear via the first gear [0030] [0032], but does not disclose the state in which the close-side engagement portion is spaced apart from the engagement protrusion of the intermediate plate. 
Okuno discloses a throttle device having an intermediate plate (32, 33) fixed to a first rotatable shaft (42) of the throttle valve, the intermediate plate including an engagement protrusion (32c, 33c) at an outer circumferential edge thereof, 
wherein a first gear (34) is disposed on a close side in a valve opening direction of the throttle valve relative to the engagement protrusion of the intermediate plate, and includes a close-side engagement portion (34c) engageable with the engagement protrusion, and
wherein the first gear is configured such that: 
in a fully closed-state of the throttle valve, the close-side engagement portion is spaced apart from the engagement protrusion of the intermediate plate, and the driving force from the first gear to the first rotatable shaft is blocked [0029]. 
Okuno teaches that this arrangement absorbs shock load when an abnormal pressure is applied to the throttle valve [0035]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Albert to include the intermediate plate and engagement protrusion disclosed by Okuno for the reasons specified in reference to claim 2 above. 
Regarding claims 4-5, Albert, as modified by Brisbane, Oda, Naka and Okuno, discloses the device of claim 2 as discussed above. Albert does not disclose an intermediate plate fixed to the first rotatable shaft of the throttle valve. 
Okuno discloses the intermediate plate (32, 33) that includes a first locking protrusion (between recesses 33b) for restricting movement of the intermediate plate to the close side in the valve opening direction, and 
wherein the throttle device further comprises a first stopper (36b) configured to be engageable with the first locking protrusion, in order to prevent the intermediate plate from rotating to the close side in the valve opening direction beyond a limit position corresponding to a fully-closed position of the throttle valve [0034], 
further comprising a first biasing member (36) for biasing the intermediate plate to the close side in the valve opening direction to bring the first locking protrusion closer to the first stopper [0034].  
Okuno teaches that this arrangement absorbs shock load when an abnormal pressure is applied to the throttle valve [0035]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Albert to include the intermediate plate and engagement protrusion disclosed by Okuno for the reasons specified in reference to claim 2 above. 
Regarding claim 6, Albert, as modified by Brisbane, Oda, Naka and Okuno, discloses the device of claim 2 as discussed above. Albert further discloses a second biasing member (25) for biasing the first gear to an open side in the valve opening direction. 
Okuno discloses a throttle device comprising an intermediate plate (32, 33) the intermediate plate including an engagement protrusion (32c, 33c) wherein in a valve opening direction the close-side engagement portion of a first gear (34) closer to the engagement protrusion [0034].
Okuno teaches that this arrangement absorbs shock load when an abnormal pressure is applied to the throttle valve [0035].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the arrangement disclosed by Okuno with the device to disclosed by Albert to absorb a shock load when an abnormal pressure is applied to the throttle valve. 
Regarding claim 7, Albert, as modified by Brisbane, Oda, Naka and Okuno, discloses the device of claim 5 as discussed above. Albert further discloses a second biasing member (25) for biasing the first gear (7) to an open side in the valve opening direction, wherein the second biasing member has a biasing force smaller than that of the first biasing member (as shown in Figure 4). Albert does not disclose an intermediate plate fixed to the first rotatable shaft of the throttle valve. 
Okuno discloses the intermediate plate (32, 33) that includes a first locking protrusion (between recesses 33b) for restricting movement of the intermediate plate to the close side in the valve opening direction, and 
wherein the throttle device further comprises a first stopper (36b) configured to be engageable with the first locking protrusion, in order to prevent the intermediate plate from rotating to the close side in the valve opening direction beyond a limit position corresponding to a fully-closed position of the throttle valve [0034], 
further comprising a first biasing member (36) for biasing the intermediate plate to the close side in the valve opening direction to bring the first locking protrusion closer to the first stopper [0034].  
Okuno teaches that this arrangement absorbs shock load when an abnormal pressure is applied to the throttle valve [0035]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Albert to include the intermediate plate and engagement protrusion disclosed by Okuno for the reasons specified in reference to claim 2 above. 
Regarding claim 8, Albert, as modified by Brisbane, Oda, Naka and Okuno, discloses the device of claim 2 as discussed above. Albert does not disclose the intermediate plate. 
Okuno discloses the intermediate plate (32, 33) that includes a second locking protrusion (32b) for restricting movement of the intermediate plate to an open side in the valve opening direction, and wherein the throttle device further comprises a second stopper (36a) configured to be engageable with the second locking protrusion, in order to prevent the intermediate plate from rotating to the open side in the valve opening direction beyond a limit position corresponding to a fully-opened position of the throttle valve (as shown in Figure 6). 
Okuno teaches that this arrangement absorbs shock load when an abnormal pressure is applied to the throttle valve [0035].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the arrangement disclosed by Okuno with the device to disclosed by Albert to absorb a shock load when an abnormal pressure is applied to the throttle valve. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert (US Patent Application Publication 2009/0293973) in view of Brisbane (US Patent Number 4,539,963) in view of Wataya (US Patent Number 4,702,214) in view of Oda (US Patent Number 4,714,063) in view of Naka (JP 08-193528 A) and further in view of Dunn (US Patent Application Publication 2008/0230034).
Regarding claim 15, Albert, as modified by Brisbane, Oda and Naka, discloses the throttle device of claim 1 as discussed above but does not disclose wherein the first gear is configured to rotate between a first angular position and a second angular position such that an opening degree of the throttle valve is changed while the bypass valve is kept fully opened, where the first angular position is an angular position of the first gear when the throttle valve is fully closed and the bypass valve is fully opened, and the second angular position is an angular position of the first gear when the throttle valve and the bypass valve are both fully opened. 
Dunn discloses a throttle device comprising a common motor (42) for applying a driving force to a throttle valve (32) and a bypass valve (34), a first gear (100) transmitting a driving force of the motor to a first rotatable shaft (28) associated with the throttle valve, a second gear (102) transmitting the driving force of the motor to a second rotatable shaft (30) associated with the bypass valve, wherein the first gear is configured to rotate between a first angular position and a second angular position such that an opening degree of the throttle valve is changed while the bypass valve is kept fully opened, where the first angular position is an angular position of the first gear when the throttle valve is fully closed and the bypass valve is fully opened, and the second angular position is an angular position of the first gear when the throttle valve and the bypass valve are both fully opened [0027-0028]. 
Dunn suggests that a throttle device with this function allows a small displacement engine to have more stable function at lower engine speeds, such as at idling speeds, and provides for increased airflow allowing for increased power output at higher speeds [0005-0006]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the rotation between the throttle valve and bypass valves disclosed by Albert, as modified by Brisbane and Oda, to open sequentially in the manner disclosed by Dunn if used in a small displacement engine because, as taught by Dunn, this control provides idling stability and increased engine power output. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert (US Patent Application Publication 2009/0293973) in view of Brisbane (US Patent Number 4,539,963) in view of Wataya (US Patent Number 4,702,214) in view of Oda (US Patent Number 4,714,063) and further in view of Sannou (JP 60-192813 A).
Regarding claim 16, Albert discloses a throttle device, comprising: 
a throttle valve (5) which is disposed in an intake passage (3), and includes a first valve body and a first rotatable shaft (6) for rotatably holding the first valve body;
a bypass valve (15) which is disposed in a bypass passage (4) connected to the intake passage so as to bypass the throttle valve, and includes a second valve body and a second rotatable shaft (16) for rotatably holding the second valve body;
a common motor (10) for applying a driving force to the throttle valve and the bypass valve;
a first gear (7) configured to be able to transmit or block the driving force of the motor with respect to the first rotatable shaft;
 a second gear (17) configured to receive the driving force of the motor and transmit the driving force to the second rotatable shaft. 
Albert does not disclose a sensor for detecting a rotation amount of the second rotatable shaft of the bypass valve or another rotatable shaft rotating in conjunction with the second rotatable shaft. 
Brisbane discloses a sensor (26) detecting a rotation amount of a rotatable shaft of a valve (Col. 2, lines 21-25, 41-45) for measuring the position of a throttle in an automotive engine air induction passage (Col. 1, lines 6-8). 
Wataya teaches that sensors for detecting the opening of a bypass throttle valve can be used to appropriately correct an error in the output signal of an air-flow sensor, such as occurs when an automobile travels in an area with low air density, thereby maintaining a relatively stable air/fuel ratio (Col. 5, lines 18-34). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor for detecting the rotation amount of the valve shaft disclosed by Brisbane with the bypass valve disclosed by Albert because, as taught by Wataya, the sensor can be used to reduce an error in the output signal of an air-flow sensor which would maintain a stable air/fuel ratio in an automobile traveling at high altitude. 
	Albert, as modified by Brisbane, does not disclose wherein the bypass passage includes: an inlet passage; an outlet passage extending in a direction crossing the inlet passage at an acute angle in a planar view as a viewed from an axis direction of the second rotatable shaft, wherein the bypass valve includes a rotary valve disposed in the bypass passage rotatably about the second rotatable shaft, and wherein the rotary valve is disposed in a crossing part of the inlet passage and the outlet passage. 
Oda discloses a bypass passage (15a) that includes: an inlet passage (portion of bypass passage 15a upstream of rotary valve 18); an outlet passage (portion of bypass passage 15a downstream of rotary valve 18) extending in a direction crossing the inlet passage at an acute angle in a planar view as viewed from an axis of rotation of a second rotatable shaft (31a) (as shown in Figure 2), wherein the bypass valve includes a rotary valve (18) disposed in the bypass passage rotatably about the second rotatable shaft, and wherein the rotary valve is disposed in a crossing part (16) of the inlet passage and the outlet passage (as shown in  Figure 2).
Oda teaches that the function of the rotary valve in a bypass passage is known in the art to be opened to increase flow speed of intake air to the combustion chamber in a light load range to improve combustion. Oda further teaches that the valve is known to be closed in the middle of the intake stroke to reduce pumping loss, which thereby improves fuel economy (Col. 1, lines 19-38) (Col. 2, lines 22-33). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the bypass passage and rotary valve disclosed by Oda with the throttle device disclosed by Albert, as modified by Brisbane, to improve combustion in the light load range and/or to reduce pumping loss during the intake stroke. 
	Albert, as modified by Brisbane and Oda, discloses the throttle device as discussed above but does not disclose wherein the rotary valve has a semicircular cross-section orthogonal to the axis direction such that the inlet passage communicates with the outlet passage when an arc of the semicircular cross-section retracts from the inlet passage to the outlet passage. 
	Sannou discloses a rotary valve (2) that has a semi-circular cross-section orthogonal to the direction of its rotational axis (1) such that an inlet passage communicates with an outlet passage when an arc of the semicircular cross-section retracts from the inlet passage and the outlet passage (as shown in Figures 1-2). 
	Sannou teaches that the valve with a semicircular cross-section reduces a resistance to the flow of intake air, thereby improving efficiency at least by reducing the energy required for valve operation [0001]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bypass valve shape disclosed by Albert according to the semicircular cross-section disclosed by Sannou to reduce an airflow resistance and thereby improve intake efficiency and reduce the energy required for valve operation. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747